FILED
                              NOT FOR PUBLICATION                            SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANJIT SINGH,                                     No. 07-71752

               Petitioner,                        Agency No. A072-403-813

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Manjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Sowe v.

Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008), and we review de novo claims of

due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

deny the petition for review.

        Substantial evidence supports the agency’s denial of asylum and

withholding of removal based upon changed country conditions because the record

reflects police target Sikhs suspected of militant links with decreasing frequency,

and the political climate in India for Sikhs has improved. See Sowe, 538 F.3d at

1286 (where an IJ “rationally construes an ambiguous or somewhat contradictory

country report and provides an individualized analysis of how changed country

conditions will affect the specific petitioner’s situation, substantial evidence will

support the agency’s determination”) (citation and internal quotation marks

omitted). Because Singh’s well-founded fear of persecution was rebutted by the

government, both his asylum and withholding of removal claims fail. See id. at

1288.

        Substantial evidence supports the agency’s finding that Singh failed to show

a likelihood of torture given the lack of any new evidence regarding continuing

interest by the police, as well as the background country conditions evidence. See




                                           2                                     07-71752
El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004). Accordingly, we deny the

petition as to Singh’s CAT claim.

      Finally, Singh’s due process claim based upon the IJ’s alleged bias fails,

because he cannot show the proceedings were so fundamentally unfair that he was

prevented from reasonably presenting his case. See Colmenar, 210 F.3d at 971.

      PETITION FOR REVIEW DENIED.




                                         3                                    07-71752